Citation Nr: 1739478	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 7, 2011.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). In July 2010, the RO granted service connection for posttraumatic stress disorder (PTSD). In November 2011, the RO granted TDIU, effective February 7, 2011.

The Veteran testified before a Veterans Law Judge in July 2013.  A transcript of the hearing has been associated with the Veteran's file.  The Veterans Law Judge who presided over this hearing is no longer with the Board.  Upon notice of this fact, the Veteran notified VA that he did wish to appear at a second hearing.

TDIU is an element of the initial rating for PTSD. The Veteran has alleged unemployability due to this disorder. See e.g., May 2011 Notice of Disagreement. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


FINDING OF FACT

Prior to February 7, 2011, and throughout the period on appeal beginning on August 31, 2009, the evidence is at least in equipoise as to whether Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.






CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met on an extraschedular basis, effective August 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU for the entirety of the appeal period, VA's fulfillment of its duties to notify and assist with respect to this claim need not be addressed.

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent). See 38 C.F.R. § 4.16(a) (2016). 

The Veteran was awarded TDIU effective February 7, 2011, the date he met the schedular criteria under 38 C.F.R. § 4.16(a).  His TDIU claim stemmed in part from his now adjudicated claim for an increased initial rating for PTSD. As such, the period under review is from August 31, 2009-the date the Veteran filed an application to reopen his service-connection claim for PTSD-to February 6, 2011.  At his July 2013 hearing, the Veteran and his representative testified that they believed a TDIU should be granted effective August 31, 2009.  

In this case, from August 31, 2009 to February 6, 2011, service connection was in effect for the Veteran for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable. The Veteran's combined disability rating was 40 percent from August 31, 2009 to February 6, 2011. As such, the Veteran did not meet the threshold requirement for a schedular TDIU during the period on appeal. See id. Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) (2016) are not met, entitlement to a TDIU on an extraschedular basis may still be granted. See 38 C.F.R. § 4.16(b) (2016) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled"). In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16 (b) (2016). See Wages v. McDonald, 27 Vet. App. 233 (2015). Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16(a) (2016), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis. See 38 C.F.R. § 4.16(b) (2016).

The Veteran has been unemployed the entire time period on appeal.  The record indicates he completed three and a half years of college, and a forty year career as a truck driver.  The Veteran indicated he had to stop working in April 2009 due in large part to his service-connected PTSD and hearing loss.   

In September 2015 the Board remanded the Veteran's TDIU claim so that it could be referred to the Director of Compensation Service for extraschedular consideration.  Subsequently, in May 2017, the Director of Compensation Service issued a decision that found that TDIU on an extra-schedular basis prior to February 7, 2011, was not warranted. The Director of Compensation Service based this decision on June 2008 VA PTSD and audiological examinations that did not indicate the service-connected disabilities impacted employment. 

The Board notes that, as previously referenced, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review. See Wages v. McDonald, 27 Vet. App. 233 (2015). Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU under 38 C.F.R. § 4.16(b) (2016) prior to February 7, 2011. 

The Director of Compensation Service found entitlement to a TDIU was not warranted primarily on the basis of June 2008 VA examination reports. Reviewing the evidence of record, however, the impact of the Veteran's service-connected disabilities on his ability to work appears to have been relatively similar prior to and after February 7, 2011. For example, the June 2008 VA audiological examination report noted similar bilateral audiometry results as the March 2011 VA audiological examination. While there was slight variation in the air conduction studies, the Maryland CNC speech recognition performance improved bilaterally in the March 2011 VA examination when compared to the June 2008 VA examination. There was no change in the disability rating; however, the March 2011 examiner opined that the Veteran's hearing loss was equally likely to render him unable to secure and maintain substantially gainful employment. This was due to the affect his hearing loss had on his ability to communicate with background noise, on the telephone, distant speech, or when unable to see a speaker's face. The examiner noted this would impact both physical and sedentary employment. 

In addition, other evidence of record suggested that impact of PTSD on his ability to work as a truck driver was relatively similar both prior to and after February 7, 2011. In his March 2012 Decision Review Officer hearing, the Veteran reported a long history of truck driving, but was unable to stay employed with the same company for longer than a year and had several periods of unemployment. He also stated he was most recently terminated due to personality issues such as anger and irritability, and that this prevented him from being employed. These personality issues were attributed as PTSD symptomatology in a January 2010 VA examination, as well as in a March 2011 VA examination. A June 2008 VA examination noted the Veteran was impatient with angry outbursts, impaired impulse control and unprovoked irritability. The Veteran's representative argued in the July 2013 Board video-hearing that the June 2010 VA examination indicated a poor prognosis for the PTSD symptoms and that these symptoms are what led to the Veteran's unemployability. 

Upon review, the impact on employment by the Veteran's service-connected PTSD, tinnitus, and bilateral hearing loss disabilities appear to have been relatively similar both prior to and after February 7, 2011, at which time a TDIU was made effective on a schedular basis. In consideration of this, along with the fact that the Veteran has no college degree and his work experience has been limited to driving trucks for forty years, the Board concludes that the evidence favors a finding that the Veteran has been unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities prior to February 7, 2011.  As such, resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU for the entire period under review-August 31, 2009 to February 6, 2011- have been met and the Veteran's claim is therefore granted on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16(b) (2016).


ORDER

Entitlement to a TDIU is granted on an extraschedular basis effective August 31, 2009 subject to regulations applicable to the payment of monetary benefits.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


